Lobing, J.
We are of opinion that the plaintiff is wrong in his contention that under the vote, of the transit commissioners dated January 13, 1897, he was entitled to thirty days’ notice before his possession of the premises could be interfered with. The land in question and all “ the buildings thereon standing ” were taken by the Boston transit commissioners in July, 1896. This vested the title in the city of. Boston, and the plaintiff’s right of possession was ended. St. 1894, c. 548, § 31. Imbescheid v. Old Colony Railroad, 171 Mass. 209. Notwithstanding this the plaintiff remained in possession for over five months and until January 13 when the transit commissioners passed the following vote:
“ Voted, That W. O. Wiley be notified to pay for the occupancy of the portion of Lockwood’s Wharf in Charlestown one hundred dollars per month from August 1, 1896, to January 1, 1897, to be paid forthwith, and at the rate of one hundred dollars per month from January 1,1897, as long as his occupancy of the premises is not disturbed, or until he vacates the premises, and at a proportionate rate if his occupancy is disturbed, either party to have the privilege of terminating this agreement on giving one month’s notice in writing; and that if these terms are not accepted on or before January 16, 1897, he must vacate the premises forthwith or immediate possession will be taken.”
This vote did not purport to give the plaintiff any right of possession; but to fix the sum which should be paid by him so long as his occupancy was not disturbed by the city of Boston or those acting under the title of the city. The right of the city or those acting under the title of the city to end the occupancy of the plaintiff was left undisturbed and was expressly recognized in the vote by the provision that the hundred dollars *236should be paid “ as long as his occupancy of the premises is not disturbed ” and “ at a proportionate rate if his occupancy is disturbed.”
The thirty days’ notice was to end this arrangement as to the price to be paid so long as the plaintiff’s occupancy was not disturbed ; but the occupancy could be disturbed at any time.
The plaintiff had no right of possession when he was put out on November 4 and therefore cannot maintain his action in tort. He paid only until October 31 and therefore nothing is due to him on which he could maintain an action of contract.

Exceptions overruled.